Order, Supreme Court, Bronx County (Dominic R. Massaro, J.), entered December 29, 2009, which denied the motion of defendants Childcraft Education, School Specialty and Sportime (collectively, Childcraft) for summary judgment dismissing the complaint against them and as to their counterclaims, and order, same court and Justice, entered November 4, 2009, which denied defendant Bonder’s motion for summary judgment dismissing the complaint against him and for sanctions, unanimously affirmed, without costs. Appeal from presettled order, same court and Justice, entered October 28, 2009, unanimously dismissed, without costs, as premature.
In this claim for rescission of contract, there were issues of fact as to allegedly fraudulent conduct with respect to the backdating of purchase orders in connection with plaintiff’s purchase of certain educational materials from defendants (see Saint James’ Episcopal Church v F.O.C.U.S. Found., 47 AD3d 1058 [2008]). In light of the disposition concerning the complaint, the Childcraft counterclaims are so interwoven that independent disposition is not appropriate at this time. Concur—Tom, J.P., Mazzarelli, Sweeny, Freedman and AbdusSalaam, JJ.